DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on November 22, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 2, 14, 15 and 21-38 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on August 17, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.

The closest prior art found is as follows: Suzuki et al. (US 2013/0260683), Park et al. (US 2015/0038087), Mitsudomi (US 2009/0116054), McCann et al. (US 2013/0237148), Sato (US 2010/0245931), Hosokawa et al. (US 2016/0098473) and Kuwabara (US 2011/0176417).

Prior art reference Suzuki is directed to a communication device may comprise a first type of interface and a second type of interface. The communication device may execute the communication of object data with a mobile device using the second type of interface after executing a specific process for causing the communication device to shift to a communication-enabled state, in a case where it is determined that the communication device is not currently in the communication-enabled state and execute the communication of the object data with the mobile device using the second type of interface without executing the specific process, in a case where it is determined that the communication device is currently in the communication-enabled state. Suzuki discloses multi-function peripheral device including a wireless LAN interface and an NFC interface in which the device can establish a connection with an access point and Suzuki Abstract; Figure 1-8; Paragraph [0028-0083]). 
Prior art reference Park is directed to an apparatus for establishing a communication between an image photographing apparatus and a user device. Park discloses the use of a communication module and a short distance wireless communication module used for obtaining connection information and establishing a wireless connection (Park Abstract; Figure 1-5; Paragraph [0042, 0054, 0061, 0082, 0092-0100 and 0133]).
Prior art reference Mitsudomi is directed to an image forming apparatus includes an image forming unit to form an image, a wireless LAN connection unit to connect to a network via wireless, a cause estimating unit to estimate a cause in a case where a connection to the network can not be established by the wireless LAN connection unit, and a display unit to display the estimated cause (Mitsudomi Abstract; Figure 5 and 6; Paragraph [0002-0013 and 0056-0066]).	
Prior art reference McCann is directed to a device that includes a processor configured to transmit/receive a trigger message to/from a second device based on wireless short-range communication. The trigger message initiates a registration process within a wireless local area network (WLAN). McCann discloses the use of Bluetooth for establishing a wireless connection (McCann Abstract; Figure 3 and 8; Paragraph [0023-0039 and 0061]).
Prior art reference Sato is directed to an image transmission system including an image processing device and a communicating device which are communicable with each other through an access point. Sato discloses detection of a failure of establishing a connection in which an error message may be displayed for failure to establish a connection (Sato Abstract; Paragraph [0007-0010, 0024, 0035, 0041, 0058 and 0092]).
Hosokawa Abstract; Paragraph [0005-0006 and 0045]).
Prior art reference Kuwabara is directed to an access point capable of handling a connection request exceeding the throughput while maintaining a communication state of a wireless communication terminal. Kuwabara discloses when a connection fails and cannot be established a connection establishment procedure can take place with a second access point (Kuwabara Abstract; Figure 11; Paragraph [0063]).

The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims “…. the first access point information being information to be used for establishing a first wireless connection via the Wi-Fi interface with a first access point; executing a first establishing process for establishing the first wireless connection with the first access point using the first access point information via the Wi-Fi interface; in a case where the establishment of the first wireless connection succeeds, communicating with a particular apparatus via the Wi-Fi interface while relaying the first access point; in a case where the establishment of the first wireless connection via the Wi-Fi interface fails, causing the display to display a screen including a first button for eliminating a cause of the failure in establishing the first wireless connection; and in a case where the first button in the screen is selected, causing the display to display a message indicating a way to cause the terminal device to obtain predetermined information related to a measure for eliminating the cause of the failure in establishing the first 
None of the references, taken alone or in any reasonable combination, teach the claims and thus the claims would be allowed over the prior art of record.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414